Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 9-16 are pending in the instant application. Claims 1-8 have been canceled (Preliminary amendment filed 08/27/2019).
Priority
This application is a 371 of PCT/JP2018/007138 filed 02/27/2018. This application claims foreign priority to JAPAN 2017-035916 filed 02/28/2017 and to JAPAN 2017-166559 filed 08/31/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. However, an English translation of the foreign priority document has not been filed.
Information Disclosure Statement
	Foreign language references listed in the Information Disclosure Statement(s) filed 03/28/2019, for which no English translation has been provided, have not been considered. If an English abstract or equivalent has been provided or available for a foreign language document then only the English abstract or equivalent has been considered. If a description of relevance of a reference has been taught in the International Search Report then only such relevance has been considered.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 is a duplicate of claim 15.  The recitation of the function terms ‘An anticoagulant’ does not distinguish claim 16 from claim 15. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites a hardwood derived pentosan polysulfate. The said recitation indicates that the pentosan polysulfate itself is derived from hard wood. Paragraph 0004 (at page1) in the specification teaches that xylan, which is a precursor for pentosan polysulfate, is the one that is derived from hardwood. It is not clear what applicant intends by the above recitation.
Claims 10-16, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102766225, ‘225; Machine English Translation; cited in IDS filed 02/28/2020) in view of Stajic et al (US 2011/0251154) and further in view of Laine et al (US 2010/0261807).
‘225 teaches xylan oligomers via depolymerization and sulfation to get pentosan polysulfate having a target molecular weight in the range of 2000-4000 (Description, page 2-see salts including sodium (page 3, second full paragraph; part of the limitations of claims 9-16 regarding pharmaceutically acceptable salts and limitation of claim 13 for sodium salt). ‘225 does not expressly teach the acetyl content of its product (as in claims 9-10), formula 1 as in claim 12 and the degree of dispersion as in claim 14.
	According to Stajic there is a need for PPS having narrow average molecular weight and steady high levels of sulfation (page 2, paras 0018-0021). 
	According to Laine, during extractive/alkaline isolation of xylan, the acetyl groups and most of the glucuronic groups are split off (para 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the pentosan polysulfate as claimed since the prior art teaches making the PPS having the molecular weight range claimed from xylan.
One of ordinary skill in the art would be motivated to make the claimed PPS since there is a need for PPS having narrow average molecular weight and steady high levels of sulfation. Xylan is also known to lose acetyl groups. The artisan would be motivated to adjust the conditions for depolymerization in order to get xylans having the claimed acetyl content and xylan with glucuronic groups as in formula 1 in claim 12 and increase the sulfate content via sulfation reaction taught by ‘225 to obtain PPS having a narrow molecular weight range and distribution as in claim 14. According to ‘225, PPS in the claimed molecular weight range is useful in the treatment of several medical conditions (Description, page 1, para below the heading Background Technique). The artisan would be motivated to look for PPS in the claimed .


Conclusion
1. Pending claims 9-16 are rejected.
2. Claims 1-8 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623